COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN THE ESTATE OF:


ETHEL LADINE SWEZY STAMNITZ,

DECEASED.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00081-CV

Appeal from the

Probate Court No. 2

of El Paso County, Texas

(TC# 2006-P00369-2)

MEMORANDUM  OPINION

	Pending before the Court is an interlocutory appeal of an order rendered on February 19,
2008, by the Probate Court No. 2, El Paso County, Texas.  Appellant now asks  this Court to dismiss
this appeal with prejudice for the reason that the parties have agreed to certain facts making this
appeal moot.  Appellee has not objected to the motion, and there is no indication that this Court's
dismissal would prevent Appellee from seeking relief to which she would otherwise be entitled.  
See Tex. R. App. P. 42.1(a)(1).  We therefore grant the motion and dismiss the appeal with prejudice.
Because the motion to dismiss is silent as to how to share costs, the costs will be taxed against
Appellant.  See Tex. R. App. P. 42.1(d).

						KENNETH R. CARR, Justice
October 23, 2008

Before Chew, C.J., McClure, and Carr, JJ.